PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,225,475	:  	
Fuller, et al.				:   
Application No. 16/636,969	:   ON REQUEST FOR 
Issue Date: January 18, 2022	:   REDETERMINATION OF 
Filed: February 6, 2020	:   PATENT TERM ADJUSTMENT
Attorney Docket No.:126913-00502:   UNDER 37 CFR 1.705(b)
						
This is a response to the patentee’s “Application for Patent Term Adjustment (PTA) Reconsideration under 37 C.F.R. 1.705(b) and Statement under 37 C.F.R. 1.705(b)(2)” filed March 8, 2022, requesting that the Office adjust the PTA from 0 days to 43 days. The request is being treated as a petition under 37 CFR 1.705(b). The patent term adjustment is redetermined to be thirty-five (35) days. 
 
This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on February 6, 2020. On January 18, 2022, the application matured into U.S. Patent No. 11,225,475, with a patent term adjustment of 0 days.  The instant petition under 37 CFR 1.705(b) was filed on March 8, 2022. 

Patentee disputes the reduction to the patent term adjustment of 104 days under 37 CFR 1.704(c)(10). Patentee asserts that the reduction to the patent term adjustment is 7 days, with such delay  entered for the filing of a request under 37 CFR 1.46(c) on October 7, 2021, after the Notice of Allowance and Issue Fee Due was mailed on September 22, 2021. The redetermination of patent term adjustment reveals that the reduction to the patent term adjustment is fifteen (15) days for the filing of the request under 37 CFR 1.46 on October 7, 2021, after the Notice of Allowance and Issue Fee Due was mailed on September 22, 2021. As the Notice of Allowance was mailed after June 16, 2020, the applicant delay is determined under 37 CFR 1.1704(c)(10)
implemented by the “Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 26335 (June 16, 2020)”, which is applicable to original utility and plant applications filed on, or after, May 29, 2000, in which a notice of allowance was mailed on, or after, July 16, 2020. It is noted that 37 CFR 1.704(c)(10)states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;

In view thereof, the reduction to the patent term adjustment  under 37 CFR 1.704(c)(10) for the filing of the request under 37 CFR 1.46 on October 7, 2021, is 15 days, with such delay calculated as beginning on September 23, 2021--the day after the date of mailing of the notice of allowance under 35 U.S.C. 151--and ending on the October 7, 2021—the date the request under § 1.46 was filed.  The period of reduction to the patent term adjustment of 104 days is removed and a period of reduction to the patent term adjustment of 15 days is entered, accordingly.

The patent term adjustment is calculated as:

50 days of “A” Delay + 0 days of “B” Delay -0 days of “C” Delay – 0 Days of overlap – 15 days of Applicant delay = 35 days.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is thirty-five days.

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction